DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I's claims 1–16 in the reply filed on 07/24/2022 is acknowledged. Claims 17–34 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "116" and "118" have both been used to designate different parts. Please take a look at Figures 4 and 5. Figure 4 correctly illustrate the impregnation material channel as 116 (see [0061]) and the extruding nozzle as 118 (see [0060]). However, Figure 5 appears to have 116 and 118 switched around.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the extrusion speed" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of searching and throughout the remainder of this action, the Examiner claim 8 recites "an extrusion speed."
Claim 12 recites the limitation "the moving printing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 12 is dependent on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 and 13–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG US Patent No. 5936861.
As to claim 1, JANG discloses a three-dimensional printing apparatus (Figure 9), comprising:
	a base composite material channel configured to pass a base composite material through the 3D printing apparatus (either 218 or 220; 11:40 – 12:14);
	a fiber strand channel configured to pass a fiber strand through the 3D printing apparatus, wherein the fiber strand is separate from the base composite material (238); and
	a fiber feeding component configured to feed the fiber strand through the fiber channel, wherein the fiber feeding component facilitates the combining of the fiber strand with the base composite material to form a layer of a 3D printed building component with the fiber strand within the base composite material (either 244 or 226; 11:40 – 12:14). 
	As to claim 2, JANG discloses the 3D printing apparatus of claim 1.
The structure applied in the rejection of claim 1 above is considered to be capable of working with a fiber strand  that is pre-impregnated with an impregnation material prior to entering the 3D printing apparatus. 
	As to claim 3, JANG discloses the 3D printing apparatus of claim 1, further comprising:
	an impregnation material channel configured to pass an impregnation material to impregnate the fiber strand while the fiber strand is within the 3D printing apparatus (the other of 218 or 220; 11:40 – 12:14). 
As to claim 4, JANG discloses the 3D printing apparatus of claim 3, further comprising:
	a fiber strand supply connector (244) configured to couple the fiber strand channel  (beginning at 238) to a separate replaceable fiber strand supply (242); and
	an impregnation material supply connector configured to couple the impregnation material channel to a separate replaceable impregnation material supply (met by either 232/234 or the structure where 218/220 respectively meets 202/204; see discussion at : 11:45 – 58). 
	As to claim 5, JANG discloses the 3D printing apparatus of claim 4, further comprising:
	a base composite material supply connector configured to couple the base composite material channel to a separate replaceable base composite material supply(met by either 232/234 or the structure where 218/220 respectively meets 202/204; see discussion at : 11:45 – 58). 
	As to claim 6, JANG discloses the 3D printing apparatus of claim 3, wherein impregnation of the fiber strand takes place after the fiber strand has passed the fiber feeding component (impregnation will take place below 226 as the resin is heated by 250; 11:63–12:14). 
	As to claim 13, JANG discloses the 3D printing apparatus of claim 1, further comprising:
	a base composite supply connector configured to couple the base composite material channel to a separate replaceable base composite material supply (met by either 232/234 or the structure where 218/220 respectively meets 202/204; see discussion at : 11:45 – 58) ; and
	a fiber strand supply connector (244) configured to couple the fiber strand channel  (beginning at 238) to a separate replaceable fiber strand supply (242). 
As to claim 14, JANG discloses the 3D printing apparatus of claim 1. 
JANG, by arriving at the structure claimed in claim 1, is considered to arrive a structure which is intrinsically capable of fabricating a 3D printed building component that has material properties that include: an ultimate compressive strength from about 45 to 92 MPa, a compressive modulus of elasticity from about 4 to 10 GPa, a relative deformation at compression from about 2 to 7 percent, an ultimate tensile strength from about 12 to 180 Mpa, a tensile modulus of elasticity from about 2 to 20 GPa, a relative deformation in tension from about 1 to 4 percent, an ultimate flexural strength from about 30 to 180 Mpa, a modulus of elasticity from about I to 8 GPa, a relative flexural deformation from about 2 to 8 percent, an impact strength from about 8 to 46 kJ/m2, and a vapor permeability of about 0.59 perm-inch.
Claim(s) 1 – 4, 6, 9–10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOSSLER DE 102016123631 (with reference being made to the attached machine translation). 

As to claim 1, MOSSLER discloses a three-dimensional printing apparatus, comprising:

    PNG
    media_image1.png
    549
    801
    media_image1.png
    Greyscale

(reproduction of MOSSLER's Figures 9 and 10)
	a base composite material channel configured to pass a base composite material through the 3D printing apparatus (Figures 9–10's 3.14 and [0063–64]);
	a fiber strand channel configured to pass a fiber strand through the 3D printing apparatus, wherein the fiber strand is separate from the base composite material (Figures 9–10's 1.2; and [0052]); and
	a fiber feeding component (Figures 13–14) configured to feed the fiber strand through the fiber channel, wherein the fiber feeding component facilitates the combining of the fiber strand with the base composite material to form a layer of a 3D printed building component with the fiber strand within the base composite material [0070–75]. 
	As to claim 2, MOSSLER discloses the 3D printing apparatus of claim 1. 
MOSSLER's 3D printing apparatus is capable of working on a fiber strand that is pre-impregnated with an impregnation material prior to entering the 3D printing apparatus. 
	As to claim 3, MOSSLER discloses the 3D printing apparatus of claim 1, further comprising:
	an impregnation material channel configured to pass an impregnation material to impregnate the fiber strand while the fiber strand is within the 3D printing apparatus (3.4 [0053]). 
	As to claim 4, MOSSLER discloses the 3D printing apparatus of claim 3, further comprising:
	a fiber strand supply connector configured to couple the fiber strand channel to a separate replaceable fiber strand supply (see area near 1.1 in Figure 1); and
	an impregnation material supply connector configured to couple the impregnation material channel to a separate replaceable impregnation material supply (see area near 1.2 in Figure 1; nearly everything is replaceable). 
	As to claim 6, MOSSLER discloses the 3D printing apparatus of claim 3, wherein impregnation of the fiber strand takes place after the fiber strand has passed the fiber feeding component (Figure 1 and 9–10). 
	As to claim 9, JANG discloses the 3D printing apparatus of claim 1, wherein an outlet (See first bend in 1.2 in Figure9) of the fiber strand channel is positioned above an outlet (3.9.1) of the base composite material channel to facilitate extrusion of the fiber strand on top of the extruded base composite material (arrived at by at least the repeated layers illustrated in Figures 1 and 3).  
	As to claim 10, JANG discloses the 3D printing apparatus of claim 1, wherein an outlet of the fiber strand channel (See Figure 10's 3.7 near 3.6 being below 3.9.1) is positioned below an outlet (3.9.1) of the base composite material channel to facilitate extrusion of the fiber strand underneath the extruded base composite material (arrived at by at least the repeated layers illustrated in Figure 3). 
	As to claim 14, MOSSLER discloses the 3D printing apparatus of claim 1. 
MOSSLER's structure, by arriving at the limitations of claim 1, is is considered to arrive a structure which is intrinsically capable of fabricating a 3D printed building component that has  material properties that include an ultimate compressive strength from about 45 to 92 MPa, a compressive modulus of elasticity from about 4 to 10 GPa, a relative deformation at compression from about 2 to 7 percent, an ultimate tensile strength from about 12 to 180 Mpa, a tensile modulus of elasticity from about 2 to 20 GPa, a relative deformation in tension from about I to 4 percent, an ultimate flexural strength from about 30 to 180 Mpa, a modulus of elasticity from about I to 8 GPa, a relative flexural deformation from about 2 to 8 percent, an impact strength from about 8 to 46 kJ/m2, and a vapor permeability of about 0.59 perm-inch. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7–8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JANG US Patent No. 5936861.
As to claim 7, JANG discloses the 3D printing apparatus of claim 3, wherein the impregnation material is a liquid (11: 40–60). 
JANG, by arriving at the structure claimed in claim 3, is considered to arrive at an apparatus capable of having a flow rate from about from about 0.2 to 8.0 L/hr. 
Additionally, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive an apparatus capable of having a flow rate from about from about 0.2 to 8.0 L/hr as an obvious change in size/shape of the flow channels for the benefit of selectively controlling the material deposition as required by the part size (as taught by JANG at 11:44–60) See MPEP 2144.04(IV)(B)).
	As to claim 8, JANG discloses the 3D printing apparatus of claim 1. 
JANG, by arriving at the structure claimed in claim 1, is considered to arrive at an apparatus capable of having a flow rate from about from about 0.2 to 8.0 L/hr and one capable of having an extrusion speed of the fiber strand ranges from about 40 to 1000 mm/s.  
JANG further discloses wherein the impregnation material is a liquid (11: 40–60) and that the volume of impregnation liquid passing through the impregnation material channel is controllable (see 11:44–60).
Additionally, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive an apparatus capable of having a flow rate from about from about 0.2 to 8.0 L/hr as an obvious change in size/shape of the flow channels for the benefit of selectively controlling the material deposition as required by the part size (as taught by JANG at 11:44–60) See MPEP 2144.04(IV)(B)).
Additionally, JANG further discloses the rate at which the impregnated tow is discharged from the discharge orifice onto the base member is dictated by the linear speed of the fiber tow on the surface of the roller, which is driven by a motor. This linear speed can be adjusted, by varying the motor rotational speed, to meet the possible needs of variable rate at which the nozzle moves with respect to the base member (8:6–20 and 11:59–12:66). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at the extrusion speed of the fiber strand ranges from about 40 to 1000 mm/s in order to match the variable rate at the which the nozzle moves with respect to the base member (as taught by JANG at 8:6–20 and 11:59–12:66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG US Patent No. 5936861.

As to claim 11, JANG discloses the 3D printing apparatus of claim 1.  
	However, the embodiment schematically illustrated in Figure 9 and applied in rejection of claim 1 is generally silent to how the printing device is moved.
	JANG further teaches, albeit in a separate embodiments, a coupling component (Figures–3's 28ish) configured to couple the apparatus to a printing device (7:60–67) that is explicitly disclosed as stationary.
However, within the same embodiment illustrated in Figures 1–3 goes on to teach coupling components configured to couple the 3D printing apparatus to a moving printing device (7:63–67). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of JANG's coupling components configured to couple the 3D printing apparatus to a moving printing device into the generic disclosure of JANG referenced above for the benefit of effecting relative movements between the base and the 3D printing apparatus and fabricate the object (as taught by JANG at 7:61 – 8 :19).
	As to claim 12, JANG makes obvious the 3D printing apparatus of claim 11 (see claim interpretation set out under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
JANG further discloses wherein the moving printing device is a computer numerical control system or robotic arm (8: 56 – 9:19).
Claim(s) 15 –16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOSSLER DE 102016123631 (with reference being made to the attached machine translation)  in view of JANG US Patent No. 5936861.
	As to claim 15, MOSSLER discloses a 3D printing system, comprising:


    PNG
    media_image1.png
    549
    801
    media_image1.png
    Greyscale

(reproduction of MOSSLER's Figures 9 and 10)
	a movable printer head housing a plurality of 3D system components (Figures 1–11; movable discussed at [0049]);
	a base composite material channel (Figures 9–10's 3.14) located within the printer head and configured to pass a base composite material through the printer head ([0063–64]);
	a fiber strand channel (Figures 9–10's 1.2; [0052]) located within the printer head and configured to pass a fiber strand through the printer head (Figure 9), wherein the fiber strand is separate from the base composite material (Figures 9 and 10 illustrate that 1.2 is separate from 3.14);
	an impregnation material channel (3.4) located within the printer head and configured to pass an impregnation material to impregnate the fiber strand while the fiber strand is within the printer head (Figures 9–10 and [0053]);
	a base composite material supply (that feeding 3.14 in Figure 10), wherein the base composite material supply is replaceable (nearly everything is replaceable) and supplies the base composite material into the base composite material channel (Figures 1 and 12)
	a fiber strand supply (Figures 1 and 12's E1–E4), wherein the fiber strand supply is replaceable (nearly everything is replaceable) and supplies the fiber strand into the fiber strand channel (Figures 1 and 12);
	a fiber strand supply connector coupling the fiber strand channel to the fiber strand supply (see area near 1.1 in Figure 1);
	an impregnation material supply (Figures 1 and 12's F1–F5), wherein the impregnation material supply is replaceable (nearly everything is replaceable) and supplies the impregnation material into the impregnation material channel (Figures 1 and 12);
	an impregnation material supply connector  coupling the impregnation material channel to the impregnation material supply (see area near 1.2 in Figure 1); and
	a moving printing device configured to move the printer head during operation of the 3D printing system (5.3 and 6.3; [0049]). 
	MOSSLER fails to disclose:
	1) a fiber feeding component located within the printer head and configured to feed the fiber strand through the fiber channel, wherein the fiber feeding component facilitates the combining of the fiber strand with the base composite material to form a layer of a 3D printed building component with the fiber strand within the base composite material;
	2) a base composite material supply connector coupling the base composite material channel to the base composite material supply; and
	3) a coupling component coupling the printer head to the moving printing device. 
	JANG teaches:
1) a fiber feeding component (Figure 9's 226) located within a printer head (222) and configured to feed the fiber strand through the fiber channel (Figure 9), wherein the fiber feeding component facilitates the combining of the fiber strand with a base composite material to form a layer of a 3D printed building component with the fiber strand within the base composite material (11:40 – 12:14);
2) a base composite material supply connector coupling the base composite material channel to the base composite material supply (see generally 200 in Figure 9); and
	3) a coupling component (188) coupling the printer head to the three dimensional printer (Figure 8b). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of JANG's fiber feeding component into the disclosure of MOSSLER for the benefit of facilitating the combining of the fiber strand with a base composite material to form a layer of a 3D printed building component with the fiber strand within the base composite material (as taught by JANG at 11:61–68). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of JANG's base composite material supply connector into the generic disclosure of MOSSLER for the benefit of feeding the composite base material to the print head (as taught by JANG at 11:40–55). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate JANG's a coupling component into MOSSLER's apparatus and arrive at a coupling component coupling the printer head to the three dimensional printer for the benefit of a simple design to couple the print head to the three-dimensional printer (as taught by JANG's Figure 8B and 18–23).
	As to claim 16, MOSSLER and JANG make obvious the 3D printing system of claim 15. 
MOSSLER and JANG, by arriving at the structure claimed in claim 16, is considered to arrive a structure which is intrinsically capable of fabricating a 3D printed building component that has material properties that include an ultimate compressive strength from about 45 to 92 MPa, a compressive modulus of elasticity from about 4 to 8 GPa, a relative deformation at compression from about 2 to 10 percent, an ultimate tensile strength from about 12 to 180 Mpa, a tensile modulus of elasticity from about 2 to 20 GPa, a relative deformation in tension from about I to 4 percent, an ultimate flexural strength from about 30 to 180 Mpa, a modulus of elasticity from about 1 to 8 GPa, a relative flexural deformation from about 2 to 8 percent, an impact strength from about 8 to 46 kJ/m2, and a vapor permeability of about 0.59 perm-inch. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743